UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811- 05276 ­­ Value Line Strategic Asset Management Trust (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: December 31 Date of reporting period: December 31, 2010 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 12/31/10 is included with this Form. Annual Report ¢ Value Line Strategic Asset Management Trust To Contractowners Stephen E. Grant, Portfolio Manager (right) Jeffrey D. Geffen, Director of Fixed Income (left) Objective: High total investment return consistent with reasonable risk Inception Date: October 1, 1987 Net Assets at December 31, 2010: Portfolio Composition at December 31, 2010: (Percentage of Total Net Assets) An Update from Trust Management (Unaudited) We are pleased to report that the Value Line Strategic Asset Management Trust (the “Trust”) earned a total return of 15.20% for the year ending December 31, 2010. That compared with a total return of 15.06% for the S&P 500 Stock Index and a total return of 6.59% for the Barclays Capital US Government/Credit Bond Index. In allocating assets, we are guided by Value Line’s proprietary stock market and bond market models, which incorporate a number of economic and financial variables. The Trust began the year about 60% invested in stocks and finished with a stock allocation of just over 70%, as we redeployed cash to take advantage of short-term sell-offs in the stock market. Meanwhile, we slightly increased the allocation to bonds from 20% of the portfolio to about 23%. In selecting stocks, we rely on the Value Line Timeliness Ranking and Performance Ranking Systems. These proprietary systems favor companies with strong relative earnings momentum and strong relative stock price momentum. The stock portion of the portfolio is well-diversified, with the approximately 175 holdings representing all economic sectors and company sizes. As for the bond portion of the portfolio, we invest in high-quality issues. Holdings are currently diversified across the investment-grade spectrum, in U.S. government, mortgage-backed and corporate issues. Maturities on average are short to intermediate term, representing moderate interest-rate risk that is less than that of the Trust’s benchmark index. It’s noteworthy that the Trust’s average annual total return of 9.61% since inception in 1987 has been achieved while holding a significant portion of assets in bonds and cash, which has limited the risk exposure of our shareholders. Stephen E. Grant has been lead portfolio manager of the Trust since 1991, while industry veteran Jeffrey D. Geffen has overseen the Trust’s bond portfolio since 2001. Thank you for investing with us. Top Ten Holdings (As of 12/31/2010) (Unaudited) Company Percentage of Total Net Assets U.S. Treasury Notes, 1.00%, 9/30/11 2.82% Federal National Mortgage Association Discount Notes, 0.00%, 1/12/11 2.80% Government National Mortgage Association, 5.50%, 8/20/37 2.18% Federal National Mortgage Association Discount Notes, 0.00%, 1/19/11 1.96% U.S. Treasury Notes, 1.00%, 8/31/11 1.69% Express Scripts, Inc. 1.58% SLM Corp., 2.79%, 4/1/14 1.52% U.S. Treasury Notes, 6.13%, 11/15/27 1.41% Federal Farm Credit Bank, 1.50%, 12/8/14 1.40% FMC Technologies, Inc. 1.25% About information in this report: ● It is important to consider the Trust’s investment objectives, risks, fees and expenses before investing. All funds involve some risk, including possible loss of the principal amount invested. ● The S&P 500 Index is an unmanaged index of 500 primarily large cap U.S. stocks that is generally considered to be representative of U.S. stock market activity. The Barclays Capital US Government/Credit Bond Index is an unmanaged index that is generally considered to be representative of U.S. government and corporate bond market activity. Index returns are provided for comparative purposes. Please note that the indices are not available for direct investment and their returns do not reflect the fees and expenses that have been deducted from the Trust. VALUE LINE STRATEGIC ASSET MANAGEMENT TRUST 1 Annual Report ¢ Value Line Strategic Asset Management Trust To Contractowners Equity Sector Weightings vs. Index (As of 12/31/2010) (Unaudited) Average Annual Total Returns (For periods ended 12/31/2010) (Unaudited) 1 Yr 3 Yrs 5 Yrs 10 Yrs Since Inception 10/01/1987 Value Line Strategic Asset Management Trust 15.20 % (0.48 )% 3.96 % 2.81 % 9.61 % S&P 500 Index 15.06 % (2.85 ) % 2.29 % 1.41 % 9.61 % Barclays Capital US Government/Credit Bond Index 6.59 % 5.60 % 5.56 % 5.83 % 7.32 % All performance data quoted is historical and the results represent past performance and neither guarantee nor predict future investment results. To obtain performance data current to the most recent month (available within 7 business days of the most recent month end), please call us at (800) 221-3253 or visit our website at www.guardianinvestor.com. Current performance may be higher or lower than the performance quoted here. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Total return figures are historical and assume the reinvestment of dividends and distributions and the deduction of all Trust expenses. The actual total returns for owners of variable annuity contracts or variable life insurance policies that provide for investment in the Trust will be lower to reflect separate account and contract/policy charges. The return figures shown do not reflect the deduction of taxes that a contract owner may pay on distributions or redemption of units. Growth of a Hypothetical $10,000 Investment (Unaudited) To give you a comparison, the chart below shows the performance of a hypothetical $10,000 investment made 10 years ago in the Value Line Strategic Asset Management Trust to that of the S&P 500 Index and Barclays Capital US Government/Credit Bond Index. Index returns do not include the fees and expenses of the Trust, but do include the reinvestment of dividends. 2 VALUE LINE STRATEGIC ASSET MANAGEMENT TRUST Annual Report ¢ Value Line Strategic Asset Management Trust To Contractowners Trust Expenses (Unaudited) By investing in the Trust, you incur two types of costs: (1) transaction costs, including, as applicable, sales charges on purchase payments, reinvested dividends, or other distributions; redemption fees and exchange fees; and (2) ongoing costs, including, as applicable, management fees; distribution and/or service (12b-1) fees; and other Trust expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Trust and to compare these costs with the ongoing costs of investing in other mutual funds. The example below is based on an investment of $1,000 invested on July 1, 2010 and held for six months ended December 31, 2010. Actual Expenses The first line in the table provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line in the table provides information about hypothetical account values and hypothetical expenses based on the Trust’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Trust’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Trust and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning Account Value July 1, 2010 Ending Account Value December 31, 2010 Expenses Paid During Period* Annualized Expense Ratio Actual $ $ $ % Hypothetical (5% return before expenses) $ $ $ % * Expenses are equal to the Trust’s annualized expense ratio multiplied by the average account value over the period, multiplied by 184/365 (to reflect the Trust’s most recent fiscal half-year). This expense ratio may differ from the expense ratio shown in the financial highlights. The annualized expense ratio would have been 0.98% gross of nonrecurring legal fee reimbursement. VALUE LINE STRATEGIC ASSET MANAGEMENT TRUST 3 ¢ Value Line Strategic Asset Management Trust Schedule of Investments December 31, 2010 Shares Value Common Stocks — 71.2% Consumer Discretionary — 10.4% Aeropostale, Inc. * $ AutoZone, Inc. * BorgWarner, Inc. * Buckle, Inc. (The) Chipotle Mexican Grill, Inc. * Coinstar, Inc. * Fossil, Inc. * Genuine Parts Co. Guess?, Inc. Jo-Ann Stores, Inc. * Johnson Controls, Inc. LKQ Corp. * O’Reilly Automotive, Inc. * Phillips-Van Heusen Corp. Priceline.com, Inc. * Strayer Education, Inc. TJX Companies, Inc. (The) Tractor Supply Co. TRW Automotive Holdings Corp. * Tupperware Brands Corp. Warnaco Group, Inc. (The) * WMS Industries, Inc. * Wolverine World Wide, Inc. Wyndham Worldwide Corp. Yum! Brands, Inc. Consumer Staples — 2.9% British American Tobacco PLC ADR Church & Dwight Co., Inc. Energizer Holdings, Inc. * Flowers Foods, Inc. Green Mountain Coffee Roasters, Inc. * Hormel Foods Corp. TreeHouse Foods, Inc. * Whole Foods Market, Inc. * Energy — 2.8% Concho Resources, Inc. * FMC Technologies, Inc. * SM Energy Co. Southern Union Co. Southwestern Energy Co. * Tenaris S.A. ADR World Fuel Services Corp. Financials — 5.5% Affiliated Managers Group, Inc. * AFLAC, Inc. Arch Capital Group Ltd. * Bank of Hawaii Corp. BlackRock, Inc. DuPont Fabros Technology, Inc. Eaton Vance Corp. Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) MSCI, Inc. Class A * Royal Bank of Canada T. Rowe Price Group, Inc. Shares Value Toronto-Dominion Bank (The) $ U.S. Bancorp Wells Fargo & Co. Health Care — 11.4% Acorda Therapeutics, Inc. * Alcon, Inc. Alexion Pharmaceuticals, Inc. * Allergan, Inc. Cerner Corp. * DENTSPLY International, Inc. Edwards Lifesciences Corp. * Emergency Medical Services Corp. Class A * Express Scripts, Inc. * Fresenius Medical Care AG & Co. KGaA ADR Henry Schein, Inc. * Hospira, Inc. * IDEXX Laboratories, Inc. * Illumina, Inc. * Intuitive Surgical, Inc. * Masimo Corp. Mettler-Toledo International, Inc. * Novo Nordisk A/S ADR Owens & Minor, Inc. ResMed, Inc. * SXC Health Solutions Corp. * Techne Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. * United Therapeutics Corp. * Warner Chilcott PLC Class A West Pharmaceutical Services, Inc. Industrials — 17.5% Acuity Brands, Inc. Alliant Techsystems, Inc. * AMETEK, Inc. Babcock & Wilcox Co. * BE Aerospace, Inc. * C.H. Robinson Worldwide, Inc. Canadian National Railway Co. CLARCOR, Inc. Corrections Corp. of America * Curtiss-Wright Corp. Danaher Corp. DigitalGlobe, Inc. * Donaldson Co., Inc. EMCOR Group, Inc. * EnerSys * Esterline Technologies Corp. * Flowserve Corp. General Dynamics Corp. Geo Group, Inc. (The) * Hunt (J.B.) Transport Services, Inc. IDEX Corp. IHS, Inc. Class A * ITT Corp. Kansas City Southern* Kirby Corp. * 4 See notes to financial statements. ¢ Value Line Strategic Asset Management Trust Schedule of Investments (Continued) December 31, 2010 Shares Value Industrials — 17.5% (Continued) L-3 Communications Holdings, Inc. $ Lennox International, Inc. McDermott International, Inc. * Navistar International Corp. * Polypore International, Inc. * Republic Services, Inc. Rockwell Collins, Inc. Roper Industries, Inc. Stericycle, Inc. * Toro Co. (The) TransDigm Group, Inc. * United Technologies Corp. URS Corp. * Valmont Industries, Inc. W.W. Grainger, Inc. Waste Connections, Inc. Woodward Governor Co. Information Technology — 8.5% Accenture PLC Class A Acme Packet, Inc. * Amphenol Corp. Class A Anixter International, Inc. ANSYS, Inc. * Apple, Inc. * Aruba Networks, Inc. * Blackboard, Inc. * Cavium Networks, Inc. * Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp. Class A * CommVault Systems, Inc * Concur Technologies, Inc. * Dolby Laboratories, Inc. Class A * Equinix, Inc. * FactSet Research Systems, Inc. Informatica Corp. * Rovi Corp. * Salesforce.com, Inc. * Solera Holdings, Inc. Teradata Corp. * TIBCO Software, Inc. * VeriFone Holdings, Inc. * VMware, Inc. Class A * Materials — 8.5% Air Products & Chemicals, Inc. Airgas, Inc. Albemarle Corp. AptarGroup, Inc. Ball Corp. Celanese Corp. Series A Cliffs Natural Resources, Inc. Crown Holdings, Inc. * Ecolab, Inc. FMC Corp. Greif, Inc. Class A Lubrizol Corp. (The) NewMarket Corp. Praxair, Inc. Shares Value Rockwood Holdings, Inc. * $ Scotts Miracle-Gro Co. (The) Class A Sigma-Aldrich Corp. Valspar Corp. (The) Telecommunication Services — 1.9% American Tower Corp. Class A * Crown Castle International Corp. * SBA Communications Corp. Class A * Telefonica S.A. ADR Utilities — 1.8% EQT Corp. ITC Holdings Corp. Questar Corp. South Jersey Industries, Inc. Wisconsin Energy Corp. Total Common Stocks (Cost $152,299,769) Principal Amount Value U.S. Government Agency Obligations — 13.5% $ Federal Farm Credit Bank, 1.50%, 12/8/14 Federal Home Loan Banks, 1.38%, 5/16/11 Federal Home Loan Banks, 1.25%, 6/16/14 Federal Home Loan Mortgage Corp., 4.00%, 12/15/13 Federal Home Loan Mortgage Corp., 5.00%, 1/1/21 Federal Home Loan Mortgage Corp., 5.00%, 10/1/21 Federal Home Loan Mortgage Corp., 5.00%, 11/1/21 Federal Home Loan Mortgage Corp., 5.50%, 4/15/22 Federal Home Loan Mortgage Corp., 4.50%, 6/15/23 Federal Home Loan Mortgage Corp., 5.50%, 3/15/24 Federal Home Loan Mortgage Corp., 4.50%, 10/15/27 Federal National Mortgage Association, 5.00%, 11/1/34 Federal National Mortgage Association Discount Notes, 0.00%, 1/12/11 (1) Federal National Mortgage Association Discount Notes, 0.00%, 1/19/11 (1) Government National Mortgage Association, 5.50%, 1/15/36 Government National Mortgage Association, 5.50%, 8/20/37 See notes to financial statements. 5 ¢ Value Line Strategic Asset Management Trust Schedule of Investments (Continued) December 31, 2010 Principal Amount Value Total U.S. Government Agency Obligations (Cost $47,013,362) $ U.S. Treasury Obligations — 8.1% $ U.S. Treasury Notes, 1.13%, 6/30/11 U.S. Treasury Notes, 1.00%, 8/31/11 U.S. Treasury Notes, 1.00%, 9/30/11 U.S. Treasury Notes, 1.88%, 7/15/13 (2) U.S. Treasury Notes, 6.13%, 11/15/27 Total U.S. Treasury Obligations (Cost $27,514,910) Corporate Bonds & Notes — 5.8% Basic Materials — 0.5% EI du Pont de Nemours & Co., 3.25%, 1/15/15 PPG Industries, Inc., 1.90%, 1/15/16 Communications — 0.9% AT&T, Inc., 2.50%, 8/15/15 BellSouth Corp., 5.20%, 9/15/14 Consumer, Cyclical — 0.3% Lowe’s Cos, Inc., 2.13%, 4/15/16 Consumer, Non-cyclical — 1.1% Pfizer, Inc., 5.35%, 3/15/15 Campbell Soup Co., 3.05%, 7/15/17 Coca-Cola Co. (The), 1.50%, 11/15/15 Energy — 0.6% ConocoPhillips, Fixed, 4.60%, 1/15/15 Halliburton Co., Fixed, 6.15%, 9/15/19 Financial — 1.5% SLM Corp., 2.79%, 4/1/14 (3) Principal Amount Value Industrial — 0.6% $ Boeing Co. (The), Fixed, 3.50%, 2/15/15 $ Cooper Industries PLC, Fixed, 2.38%, 1/15/16 Technology — 0.3% Hewlett-Packard Co., 2.20%, 12/1/15 Total Corporate Bonds & Notes (Cost $21,067,131) Total Investments — 98.6% (Cost $247,895,172) $ Short-Term Investments — 1.6% Repurchase Agreements — 1.6% With Morgan Stanley, 0.06%, dated 12/31/10, due 01/03/11, delivery value $5,700,029 (collateralized by $5,430,000 U.S. Treasury Notes 3.1250%, due 08/31/13, with a value of $5,818,078) Total Short-Term Investments (Cost $5,700,000) Excess Of Liabilities Over Cash And Other Assets — (0.2%) ) Net Assets — 100.0% $ Net Asset Value Per Outstanding Share ($356,645,040 ÷ 19,861,305 shares outstanding) $ * Non-income producing. Zero Coupon Bond. Treasury Inflation-Protection Security (TIPS) The rate shown on floating rate securities is the rate at the end of the reporting period. The rate changes monthly. ADR American Depositary Receipt. 6 See notes to financial statements. ¢ Value Line Strategic Asset Management Trust Statement of Assets and Liabilities December 31, 2010 ASSETS: Investment securities, at value (Cost - $247,895,172) $ Repurchase agreement (Cost - $5,700,000) Interest and dividends receivable Receivable for securities sold Receivable for trust shares sold Prepaid expenses Total Assets LIABILITIES: Due to custodian Payable for trust shares redeemed Accrued expenses: Advisory fee Service and distribution plan fees Directors’ fees and expenses Other Total Liabilities Net Assets $ NET ASSETS CONSIST OF: Shares of beneficial interest, at $0.01 par value (authorized unlimited, outstanding19,861,305 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation of investmentsand foreign currency translations Net Assets $ Net Asset Value Per Outstanding Share ($356,645,040 ÷ 19,861,305 shares outstanding) $ Statement of Operations For the Year Ended December 31, 2010 INVESTMENT INCOME: Dividends (net of foreign withholding tax of $40,192) $ Interest Total Income Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Trustees’ fees and expenses Custodian fees Insurance Printing and postage Registration and filing fees Other Total Expenses Before Custody Credits and Fees Waived Less: Legal Fee Reimbursement ) Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND FOREIGN EXCHANGE TRANSACTIONS: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments and Foreign Exchange Transactions NET INCREASE IN NET ASSETS FROM OPERATIONS $ See notes to financial statements. 7 ¢ Value Line Strategic Asset Management Trust Statement of Changes in Net Assets Years Ended December 31, Operations: Net investment income $ $ Net realized gain/(loss) on investments and foreign currency ) Change in net unrealized appreciation/(depreciation) Net increase in net assets from operations Distributions to Shareholders: Net investment income ) ) Net realized gain from investment transactions — ) Decrease in net assets from distributions to shareholders ) ) Trust Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends and distributions to shareholders Cost of shares redeemed ) ) Net decrease in net assets from trust share transactions ) ) Total Increase/(Decrease) in Net Assets ) NET ASSETS: Beginning of year End of year $ $ Undistributed net investment income, at end of year $ $ 8 See notes to financial statements. ¢ Value Line Strategic Asset Management Trust Financial Highlights Selected data for a share of beneficial interest outstanding throughout each year: Years Ended December 31, Net asset value, beginning of year $ Income from investment operations: Net investment income Net gains or (losses) on securities (both realized and unrealized) ) Total from investment operations ) Less distributions: Dividends from net investment income ) Distributions from net realized gains — ) Total distributions ) Net asset value, end of year $ Total return* % % )% % % Ratios/Supplemental Data: Net assets, end of year (in thousands) $ Ratio of expenses to average net assets(1) % Ratio of expenses to average net assets(2) % Ratio of net investment income to average net assets % Portfolio turnover rate 21
